UNITED STATES OF AMERICA                     )
                                             )
            v.                               )      INDICTMENT
                                             )
CRAIG AUSTIN LANG                            )
DAMEONSHAEADCOCK                             )
MATTHEW SCOTT MCCLOUD                        )
JORDAN DEAN MILLER                           )


The Grand Jury charges:

                                   COUNT ONE

      Beginning in or around August 2018, and continuing through on or about

August 8, 2019, in the Eastern District of North Carolina and elsewhere, defendants,

CRAIG AUSTIN LANG,           DAMEON SHAE ADCOCK,               MATTHEW SCOTT

MCCLOUD, and JORDAN DEAN MILLER, and others known and unknown to the

Grand Jury, knowingly combined, conspired and agreed among themselves to commit

certain offenses against the United States, that is, (a) to knowingly and willfully

make a false statement in a United States passport application, with intent to induce

and secure for use the issuance of a passport under authority of the United States,

in violation of Title 18, United States Code, Section 1542; and (b) knowingly, and

without lawful authority, use and possess the means of identification of another



                                         1

         Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 1 of 12
person during and in relation to the commission of a felony violation enumerated in

Title 18, United States Code, Section 1028A(c), that is, a false statement in an

application for a passport, in violation of Title 18, United States Code, Section

1028A(a)(l).

                       PURPOSE OF THE CONSPIRACY

      It was the purpose of the conspiracy for defendants, CRAIG AUSTIN LANG

(hereinafter "LANG"), DAMEON SHAE ADCOCK (hereinafter "ADCOCK"),

MATTHEW SCOTT MCCLOUD (hereinafter "MCCLOUD"), and, JORDAN DEAN

MILLER (hereinafter "MILLER") and their co-conspirators, to do among other things,

the following: ADCOCK was to provide his name, date of birth and social security

number to LANG. In exchange for his identity infomation, LANG was to pay

ADCOCK firearms, cash, and other gun parts. MILLER was to provide his name,

date of birth and social security number to MCCLOUD. In exchange for his identity

information, MCCLOUD was to pay MILLER $2500 in cash.

      Once LANG and MCCLOUD obtained the identity documents of ADCOCK and

MILLER, LANG and MCCLOUD would apply for United States passports using the

assumed names and identities of ADCOCK and MILLER to evade law enforcement

detection, and minimize scrutiny when travelling internationally.

                MANNER AND MEANS OF THE CONSPIRACY

      The manner and means by which the defendants, LANG, ADCOCK,

MCCLOUD, MILLER, and co conspirators, sought to accomplish the purpose of the

conspiracy included, among other things, the following:



                                         2

         Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 2 of 12
       Defendants LANG, ADCOCK, and MCCLOUD and a co-conspirator met and

devised a plan to provide the identity documents of ADCOCK and MILLER to LANG

and MCCLOUD for the purposes of LANG and MCCLOUD utilizing the identity

documents to apply for United States Passports in the assumed names. In exchange

for ADCOCK and MILLER knowingly furnishing their identities and documents to

LANG and MCCLOUD, ADCOCK was to be paid in cash, guns, and other gun parts,

and MILLER was to be paid in cash.

      After ADCOCK and MILLER provided their birth certificates, social security

cards and other identity documents to LANG and MCCLOUD, LANG, MCCLOUD,

and the co-conspirator travelled to South Boston, Virginia, at which time LANG

obtained a Virginia Identification Card in the assumed name of ADCOCK. Once

LANG was in possession of ADCOCK's identity documents and the Virginia

Identification Card with ADCOCK's biographical data and LANG's photograph, and

MCCLOUD was in possession of the North Carolina identity documents of MILLER,

LANG, MCCLOUD, and the co-conspirator travelled to the Westgate Postal Facility,

located in Raleigh, North Carolina, and applied for United States passports in the

assumed names of ADCOCK and MILLER respectively.

                                 OVERT ACTS

      In furtherance of the conspiracy and in order to accomplish the purpose and

object thereof, the defendants, LANG, ADCOCK, MCCLOUD, MILLER, and the co-

conspirator, did commit, and cause to commit, among others, at least one of the

following overt acts:



                                        3
          Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 3 of 12
      1.     In or around the end of August 2018, defendants, LANG, ADCOCK,

MCCLOUD, and the co-conspirator met for the purposes of devising a plan to obtain

United States passports by false statements.

      2.     In or around the end of August 2018, ADCOCK rented a hotel room at

the Hampton Inn in Roxboro, North Carolina. LANG, ADCOCK, MCCLOUD and the

co-conspirator were in the hotel room as LANG and MCCLOUD engaged in

conversation about departing the United States, and trying to get to the Ukraine.

LANG and MCCLOUD asked the co-conspirator if he would complete an affidavit of

identifying witness on behalf of LANG and MCCLOUD. The co-conspirator was told

by LANG or MCCLOUD that they would pay him $150- $200 to complete the forms.

      3.     Approximately two days after the meeting in the hotel with LANG,

ADCOCK, MCCLOUD and the co-conspirator, MCCLOUD sent a text message to the

co-conspirator asking him to meet at the Hampton Inn, in Roxboro, North Carolina.

While at the Hampton Inn, ADCOCK provided .his birth certificate, social security

card and other supporting documents to LANG.

      4.     In or around the end of August, 2018, MCCLOUD and LANG travelled

to the Walmart in Roxboro, North Carolina. Either MCCLOUD or LANG wired

$2,500 to MILLER in Missouri.

      5.     Approximately two days later, MCCLOUD received an express

shipment package from MILLER sent to an address in Durham, North Carolina. The

package contained MILLER's Missouri birth certificate, and social security card

number XXX-XX-5027.



                                         4
           Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 4 of 12
      6.      On or about August 31, 2018, LANG, ADCOCK, MCCLOUD, and the co-

conspirator drove to South Boston,, Virginia. While there, LANG, assuming the

identity of ADCOCK, applied for a Virginia Identification Card. LANG assuming the

identity of ADCOCK provided the name, date of birth, social security number, and

address of ADCOCK and was issued a Virgina Identification Card.

      7.      On September 11, 2018, MCCLOUD, assuming the identity of MILLER,

applied for and received a North Carolina Identification Card, using the name, date

of birth and social security number of MILLER.

      8.      On September 11, 2018, LANG and the co-conspirator drove to the

Embassy Suites Hotel, located at Arco Corporate Drive, Raleigh, North Carolina, and

picked up MCCLOUD and travelled to the United States Postal facility, located at

the Westgate Passport facility in Raleigh, North Carolina, for the purpose of applying

for United States passports.

      9.      On September 11, 2018, the co-conspirator completed the affidavit of

witness forms in support of the United States passport applications for LANG and

MCCLOUD in the parking lot of the Raleigh, North Carolina, postal facility.

      10.     On September 11, 2018, MCCLOUD, using MILLER's means of

identification, submitted an application for a United States passport at the Westgate

Passport Facility, Raleigh, North Carolina.

      11.     At the time of the application, MCCLOUD assuming MILLER's identity,

provided a North Carolina State Identification card issued September 11, 2018, as

proof of identity and MILLER's date of birth and social security number. Additionally,

                                          5

            Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 5 of 12
MCCLOUD, assuming the identity of MILLER, submitted an affidavit of identifying

witness that was attested to and signed under penalty of perjury by the co-conspirator

who identified himself in the application as a "family friend."

      12.     On September 11, 2018, LANG, MCCLOUD and the co-conspirator

appeared in front of a United States Passport acceptance agent, located at the

Westgate Passport Facility, Raleigh, North Carolina, in the Eastern District of North

Carolina. LANG submitted a United States passport application in the assumed

name of ADCOCK. The co-conspirator signed affidavits attesting falsely that he had

known both ADCOCK and MILLER and that the two individuals present that day-

in actuality LANG and MCCLOUD-were ADCOCK and MILLER.

      13.     On September 11, 2018, after LANG and MCCLOUD submitted their

passport applications in the assumed names of ADCOCK and MILLER, the co-

conspirator was paid $150 by MCCLOUD for the co-conspirator completing the

identifying witness forms for LANG and MCCLOUD.

      14.     Approximatley two days after September 11, 2018, LANG, ADCOCK,

MCCLOUD and the co-conspirator met at the Walmart parking lot in Roxboro, North

Carolina. LANG gave ADCOCK a grey suitcase containing two (2) Glock 17 pistols,

one (1) Glock 19 Generation four, nine millimeter pistol, one (1) Glock 42, nine

millimeter compact pistol, an AR upper receiver with suppressor, a military smoke

grenade, and approximately $1,500 in cash, as payment for ADCOCK providing his

name, date of birth and social security number to LANG.




                                           6

            Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 6 of 12
         15.     On Monday, September 17, 2018 LANG and MCCLOUD assuming the

identities of ADCOCK and MILLER respectively, attained two airlines tickets to

travel from Atlanta, Georgia, to John F. Kennedy Airport, New York, and then to

Kiev, Ukraine. There was no return information on the ticket.

         All in violation of Title 18, United States Code, Section 371.

                                      COUNT TWO

         On or about September 11, 2018, in the Eastern District of North Carolina, the

defendants, CRAIG AUSTIN LANG and DAMEON SHAE ADCOCK, aiding and

abetting each other, did willfully and knowingly make a false statement in an

application for a paSSJ)Ort with intent to induce and secure for defendant

MCCLOUD's own use the issuance ·of a passport under the authority of the United

States, contrary to the laws regulating the issuance of such passports and the rules

prescribed pursuant to such laws, that is, in that in such application defendant

MCCLOUD stated he was defendant MILLER, which statement they knew to be

false.

         All in violation of Title 18, United States Code, Sections 1542 and 2.

                                    COUNT THREE

         On or about September 11, 2018, in the Eastern District of North Carolina, the

defendants, CRAIG AUSTIN LANG and DAMEON SHAE ADCOCK both aiding and

abetting one another, did knowingly, and without lawful authority, transfer, possess

and use the means of identification of another person during and in relation to the

commission of a felony violation enumerated in Title 18, United States Code, Section



                                             7

               Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 7 of 12
1028A(c), that is, a false statement in an application for a passport in violation of

Title 18, United States Code, Section 1542.

         All in violation of Title 18, United States Code, Sections 1028A(a)(l) and 2.

                                     COUNT FOUR

         On or about September 11, 2018, in the Eastern District of North Carolina, the

defendants, MATTHEW SCOTT MCCLOUD and JORDAN DEAN MILLER, aiding

and abetting each other, did willfully and knowingly make a false statement in an

application for a passport with intent to induce and secure for defendant

MCCLOUD's own use the issuance of a passport under the authority of the United

States, contrary to the laws regulating the issuance of such passports and the rules

prescribed pursuant to such laws, that is, in that iii such application defendant

MCCLOUD stated he was defendant MILLER, which statement they knew to be

false.

         All in violation of Title 18, United States Code, Sections 1542 and 2.

                                      COUNT FIVE

         On or about September 11, 2018, in the Eastern District of North Carolina, the

defendants, MATTHEW SCOTT MCCLOUD and JORDAN DEAN MILLER, aiding

and abetting each other, did knowingly, and without lawful authority, transfer,

possess and use the means of identification of another person during and in relation

to the commission of a felony violation enumerated in Title 18, United States Code,

Section 1028A(c), that is, defendant MCCLOUD did willfully and knowingly make a

false statement in an application for a passport with intent to induce and secure for



                                             8
            Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 8 of 12
defendant MCCLOUD's own use the issuance of a passport under the authority of the

United States, contrary to the laws regulating the issuance of such passports and the

rules prescribed pursuant to such laws, to wit, in that in such application defendant

MCCLOUD used defendant MILLER's name, date of birth, and Social Security

account, which statements they knew to be false, in violation of Title 18, United

States Code, Section 1542.

      All in violation of Title 18, United States Code, Sections 1028A(a)(l) and 2.

                                    COUNT SIX

      On or about September 11, 2018, in the Eastern District of North Carolina, the

defendants, CRAIG AUSTIN LANG and DAMEON SHAE ADCOCK, aiding and

abetting each other, did knowingly personate another when applying for a document

required for entry into the United States, namely a United States Passport, that is,

when applying for the United States Passport, defendant LANG presented himself as

defendant ADCOCK.

      All in violation of Title 18, United States Code, Sections 1546(a) and 2.

                                  COUNT SEVEN

             On or about September 11, 2018, in the Eastern District of North

Carolina, the defendants, MATTHEW SCOTT MCCLOUD and JORDAN DEAN

MILLER, aiding and abetting each other, did knowingly personate another when

applying for a document required for entry into the United States, namely a United

States Passport, that is, when applying for the United States Passport, defendant

MCCLOUD presented himself as defendant MILLER.



                                          9

          Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 9 of 12
      All in violation of Title 18, United States Code, Sections 1546(a) and 2.

                                  COUNT EIGHT

      On or about September 11, 2018, in the Eastern District of North Carolina, the

defendant, CRAIG AUSTIN LANG, in a matter within the jurisdiction of the United

States Social Security Administration, for the purpose of obtaining something of

value and for other purposes, did knowingly and with intent to deceive, falsely

represent Social Security account number :XXX-XX-5791 to have been assigned by the

Commissioner of Social Security to him, when in fact, as the defendant then knew,

such number is not the Social Security account number assigned by the

Commissioner of Social Security to him ..

      All in violation of Title 42, United States Code, Section 408(a)(7)(B).


                                   COUNT NINE

      On or about September 11, 2018, in the Eastern District of North Carolina, the

defendant, MATTHEW SCOTT MCCLOUD, in a matter within the jurisdiction of the

United States Social Security Administration, for the purpose of obtaining something

of value and for other purposes, did knowingly and with intent to deceive, falsely

represent Social Security account number XXX-XX-5027 to have been assigned by the

Commissioner of Social Security to him, when in fact, as the defendant then knew,

such number is not the Social Security account number assigned by the

Commissioner of Social Security to him.

      All in violation of Title 42, United States Code, Section 408(a)(7)(B).




                                            10

         Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 10 of 12
                           FORFEITURE ALLEGATION


      Each named defendant is given notice that all of the defendant's interest in all

property specified herein is subject to forfeiture.

      Upon conviction of one or more of the offense(s) set forth in Count(s) One, Two,

Four, Six and Seven, the defendant shall forfeit to the United States, pursuant to

Title 18, United States Code, Section 982(a)(6) -

       (1) any conveyance, including any vessel, vehicle, or aircraft used in the

commission of the said offense(s); and

       (2) any property, real or personal, that constitutes, or is derived from or

traceable to the proceeds obtained directly or indirectly from the commission of the

said offense(s), or that was used to facilitate, or intended to be used to facilitate, the

commission of the said offense(s).

      The forfeitable property includes, but is not limited to:

      (a) $2,500 in U.S. Currency, paid by MCCLOUD to MILLER.

      (b) $1,500 in U.S. Currency, paid by LANG to ADCOCK

      (c) Two (2) Glock 17 pistols, unknown serial numbers paid by LANG to

          ADCOCK.

      (d) One (1) Glock 19 pistol, unknown serial number, paid by LANG to

          ADCOCK.

      (e) One (1) Glock 42 pistol, unknown serial number, paid by LANG to

          ADCOCK.




                                           11

          Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 11 of 12
          If any of the above-described forfeitable property, as a result of any act or

 omission of a defendant --

    (1)      cannot be located upon the exercise of due diligence;

    (2)      has been transferred or sold to, or deposited with, a third party;

    (3)      has been placed beyond the jurisdiction of the court;

    (4)      has been substantially diminished in value; or

    (5)      has been commingled with other property which cannot be divided without

             difficulty;

 it is the intent of the United States, pursuant to Title 21, United States Code, Section

 853(p), to seek forfeiture of any other property of said defendant up to the value of

 the forfeitable property described above.




                                           A TRUE BILL



                                           FOREPERSON           /"



                                           DATE:   _8~7 !_l_-O_,__/-'--/C_t_ __

 ROBERT J. HIGDON, JR.
 United States Attorney


      ~~·~
~~GALJ. DIAZ
 Assistant United States Attorney


                                             12
             Case 5:19-cr-00331-BO Document 1 Filed 08/20/19 Page 12 of 12
